Citation Nr: 0017186	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-00 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 19, 1941 to 
December 31, 1941, and from April 25, 1945 to June 30, 1946; 
he died on June [redacted], 1997.  The appellant is the widow 
of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Manila, Philippines, which, in pertinent part, denied 
the benefit sought on appeal.  The appellant appeared and 
testified at an August 1999 RO hearing.  

The Board observes that, as noted in the transcript of the 
August 1999 RO hearing, the appellant withdrew his 
substantive appeal concerning the issues of entitlement to 
dependency and indemnity compensation  under 38 U.S.C.A. 
§ 1318 and accrued benefits.  Therefore, these issues are not 
in appellate status.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (1999).


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1997; his death certificate 
lists the immediate cause of death as cardio-pulmonary arrest 
secondary to pulmonary edema due to hypertensive 
arteriosclerotic cardiovascular disease, left ventricular 
hypertrophy, severe aortic stenosis, complete left bundle 
branch block, lateral wall ischemia, and pneumonia as a 
contributory cause of death.

2.  At the time of death, the veteran was service-connected 
for moderately advanced, inactive pulmonary tuberculosis 
rated as 50 percent disabling. 

3.  The medical evidence of record does not demonstrate that 
the diseases which caused the veteran's death are related to 
his period of active military service, nor is there any 
medical evidence showing that the veteran's death was caused 
by, or was substantially or materially contributed to, by a 
service-connected disability.


CONCLUSION OF LAW

The claim of service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. §§ 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).  

The appellant contends in her various written statements and 
August 1999 RO hearing testimony that the veteran's death was 
caused by, or was substantially or materially contributed to, 
by service-connected pulmonary tuberculosis.  Alternatively, 
the appellant contends that the veteran was a prisoner-of-war 
(POW) of the Japanese Government during World War II and, as 
such, presumptive service-connection for the cause of the 
veteran's death is warranted on the basis that ischemic heart 
disease caused, or substantially or materially contributed 
to, the veteran's death.

The threshold question is whether the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death is well grounded under 38 U.S.C.A. § 5107(a).  
A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation, the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  Moreover, where a determinative 
issue involves a diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 94-95 (1992).  For 
the appellant's claim to be well grounded, a disability which 
caused the veteran's death must be shown to have had an onset 
in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  This may 
be shown by lay or medical evidence.  There would also have 
to be competent evidence of a nexus between the in-service 
injury or disease and the veteran's death.  Such a nexus must 
be shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit at 93.  In determining whether the 
claim is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992) 
(quoting Espiritu at 495) (holding that lay persons were not 
qualified to provide a "probative diagnosis" as to the cause 
of a veteran's death).

Pursuant to a June 1949 RO rating decision, the veteran was 
initially service-connected for moderately advanced, active 
pulmonary tuberculosis, and assigned a 100 percent disability 
rating.  The veteran's disability rating fluctuated many 
times over the years between 100 percent, 50 percent, 30 
percent, and noncompensable.  In August 1985, the RO rendered 
a rating decision characterizing the veteran's pulmonary 
tuberculosis as moderately advanced, but inactive; his 
disability rating was reduced from 100 percent to 50 percent, 
effective in May 1985, which remained in effect until his 
death.  

A review of the medical evidence between 1985 and June 1997 
reveals that the veteran's pulmonary tuberculosis remained 
inactive, as there is no showing that he suffered from any 
significant pathology due to his pulmonary tuberculosis.  

The relevant medical evidence includes a June 1997 VA 
hospital summary from the Veterans Memorial Medical Center 
(VMMC) showing that the veteran was admitted on June 6th, but 
died on June [redacted] from cardio-pulmonary arrest.  A June 1997 
document from the VMMC certified that the veteran died on 
June [redacted], 1997, with a diagnosis of cardio-pulmonary arrest 
secondary to hypertensive arteriosclerotic cardiovascular 
disease, left ventricular hypertrophy, severe aortic 
stenosis, complete left bundle branch block, lateral wall 
ischemia, and pneumonia.

An October 1999 VA medical opinion notes that the claims file 
was reviewed, and that the veteran's primary complaint 
related to his heart problem (severe aortic stenosis that 
needed an operation) which was caused by pulmonary edema, and 
resulted in the veteran's shortness of breath.  This was 
precipitated by a respiratory tract infection.  The examiner 
opined that "[p]ulmonary tuberculosis [cannot] possibly have 
contributed to the veteran's death during this admission at 
VMMC.  Death from tuberculosis in so short a period of time 
is mostly due to exsanguination from a bleeding vessel in the 
lung or bronchiectasis."  

The medical evidence of record does not provide a nexus or 
link to demonstrate that the veteran's death was proximately 
due to, or substantially and materially contributed to by, 
the veteran's service-connected pulmonary tuberculosis.  
Indeed, the October 1999 VA medical opinion, which is not 
contradicted by any other medical evidence of record, appears 
to exclude the possibility that the veteran's pulmonary 
tuberculosis caused, or substantially and materially 
contributed to, the veteran's death.  Therefore, the 
appellant's claim of entitlement to service-connection for 
the cause of the veteran's death due to pulmonary 
tuberculosis is not well grounded.  

Therefore, the only evidence of record supporting the 
appellant's contentions is her own written statements.  As a 
matter of law, however, the appellant (as a layperson) is not 
competent to offer opinions that the cause of the veteran's 
death was due to pulmonary tuberculosis.  Such statements do 
not satisfy the medical nexus requirement and cannot, 
therefore, render her claim well grounded.  Espiritu, at 494-
95 (1992).  In other words, the appellant needs to present 
medical evidence that the veteran's death was caused by, or 
substantially or materially contributed to, by his service-
connected pulmonary tuberculosis.  By this decision, the 
Board is informing the appellant that competent medical 
evidence of causation is required to render her claim well 
grounded.  38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69 (1995).

With regard to the appellant's claim that she is entitled to 
service connection for the cause of the veteran's death based 
on the fact that the veteran was a POW and that ischemic 
heart disease contributed to the veteran's death.  The Board 
observes that ischemic heart disease is a disease for which 
presumptive service connection may be established based upon 
his internment as a POW, under U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  However, the evidence of record does 
not indicate that the veteran was a POW.  Indeed, a May 1999 
memorandum to the file summarizing the research made into the 
veteran's service record determined that the evidence was 
insufficient to show that the veteran was a POW.  Therefore, 
service connection for the cause of the veteran's death on 
the basis that the veteran was entitled to presumptive 
service connection for ischemic heart disease is precluded.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for the cause of the veteran's death is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

